Citation Nr: 1750315	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-35 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for a mandible fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, M.D., and L.D.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to September 1956.  He received the Combat Infantryman Badge.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO denied a rating in excess of 10 percent for a mandible fracture with slight malocclusion.  

In April 2009, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  He withdrew his hearing request in June 2009 (see a June 2009 statement from the Veteran (VA Form 21-4138)).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2016 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.  At the hearing, the VLJ granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

In March 2017, the Board remanded this matter for further development.


FINDING OF FACT

The Veteran's mandible fracture has resulted in nonunion of the mandible with at most moderate displacement and limitation of motion of the temporomandibular articulation, with the inter-incisal range limited to at most 40 millimeters, the left lateral excursion limited to at most 4 millimeters, and the right lateral excursion limited to 0 degrees; there is competent and credible evidence of temporomandibular joint (TMJ) pain, but there is no significant or sustained additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a mandible fracture are not met.  38 U.S.C.A. §§ 1155, 1712, 5107(b) (West 2014); 38 C.F.R. §§ 3.381, 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.150, Diagnostic Codes (DCs) 9900-9916 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21   (2004); see 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in January 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for a mandible fracture.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the January 2008 letter. 

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103 (a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.  

The January 2008 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The January 2008 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disability had worsened.

The January 2008 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159I, (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 I(4). 

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected mandible fracture.  He has not reported, and the evidence does not otherwise reflect, that he has received any relevant private medical treatment for this disability during the claim period.

In its March 2017 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain all outstanding VA treatment records from the VA Caribbean Healthcare System dated since October 2014, ask the Veteran to identify any outstanding private treatment records, attempt to obtain any identified and authorized private treatment records, and afford the Veteran a VA examination to assess the severity of his service-connected mandible fracture.  All outstanding pertinent VA treatment records have been obtained and associated with the claims file.  Also, in an April 2017 letter, the Veteran was asked to identify any outstanding private treatment records and to complete the appropriate authorization form so as to allow VA to obtain any such records.  Copies of the authorization form (VA Form 21-4142) were included with the letter.  The Veteran has not identified any outstanding relevant private treatment records and has not otherwise completed an authorization form so as to allow VA to obtain any such records.  In this regard, VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A  (b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).

Moreover, a VA examination was conducted in July 2017 to assess the severity of the service-connected mandible fracture.  In the March 2017 remand, the Board explained that a new VA examination was necessary because the examiner who conducted a March 2013 VA examination did not report if there was any weakened movement, excess fatigability, incoordination, pain, or flare ups associated with the Veteran's mandible fracture, whether any such factors caused additional functional loss/functional impairment of the mandible, or whether there was pain on passive and/or active motion of the mandible.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Mitchell v. Shinseki, 25 Vet. App. 32-43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board acknowledges that the July 2017 examiner did not explicitly state whether range of motion testing for the mandible was done under both active and passive motion.  That omission, however, does not require further remand.  The Court explained in Correia that these tests are required "to permit an adjudicator to assess the effect of painful motion."  As explained in more detail below, appropriate range of motion testing of the mandible was conducted during the July 2017 examination, the Veteran did not report any functional loss or functional impairment of the mandible, and the examiner explicitly indicated that there was no evidence of pain during the examination.  The examiner also indicated that there were no flare ups and that functional ability was not limited by any pain, weakness, fatigability, or incoordination.  In the absence of pain or any other functional impairment, a new examination would not indicate any measureable effect of painful motion (whether on active or passive motion), much less to an extent such that a higher rating would be warranted.

Overall, the Board notes that the July 2017 examination report is the product of an in-person examination, a review of the Veteran's claims file, and consideration of his reported symptoms and history.  The examination report sets forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations and the Board finds the examination to be sufficient for appellate review and of high probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Therefore, the Board finds that the report of the July 2017 examination is adequate, that this report (along with the other evidence of record) provides sufficient information for resolution of the claim for an increased rating for a mandible fracture, and that there has been substantial compliance with the Board's March 2017 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Consequently, the Board will not remand the appeal to obtain any further VA examination, as this would create additional burdens to VA's adjudication system with no benefit flowing to the Veteran.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution"); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).  

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Moreover, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia, 28 Vet. App. at 158; Mitchell, 25 Vet. App. at 43-4; DeLuca, 8 Vet. App. at 202; see also Johnston, 10 Vet. App. at 84-5; 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
The Veteran's mandible fracture is rated under 38 C.F.R. § 4.150, DC 9904 as malunion of the mandible.  Under DC 9904, a 10 percent rating is warranted for moderate displacement and a 20 percent rating is warranted for severe displacement.  38 C.F.R. § 4.150, DC 9904.  A Note to DC 9904 states that the rating is dependent upon degree of motion and relative loss of masticatory function.

Moreover, ratings for limited motion of the temporomandibular articulation are provided under 38 C.F.R. § 4.150, DC 9905.  Under DC 9905, limitation of the inter-incisal range is rated as follows: a 10 percent rating is warranted when the range is 31 to 40 millimeters; a 20 percent rating is warranted when the range is 21 to 30 millimeters; a 30 percent rating is warranted when the range is 11 to 20 millimeters; and a 40 percent rating is warranted when the range is 0 to 10 millimeters.  Also, a 10 percent rating is warranted when the range of lateral excursion is limited to 0 to 4 millimeters.  38 C.F.R. § 4.150, DC 9905.  A Note to DC 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. 

In this case, the report of a February 2008 VA dental examination indicates that there was no limitation of jaw movements and no sound click or pop at the TMJ area.  The Veteran was missing various teeth.  The maximum inter-incisal opening was 40 millimeters, the maximum left excursion was 6 millimeters, and the maximum right excursion was 9 millimeters.  There were no anterior maxillary teeth to establish a clear range of opening and lateral movement, but the lateral teeth were used as a reference.  There was no bone loss of the mandible, maxilla, or hard palate and a panoramic x-ray was essentially negative.  The physician who conducted the February 2008 examination explained that there was no record to compare malocclusion, that the Veteran had lost anterior teeth, that he had a fixed partial denture replacing teeth numbers 6 to 11, and that there was also a removeable partial denture.  The Veteran reported an increase in pain at the left TMJ area, but there was no sound click or pop on any TMJ area and there was no evidence of any movement limitation.

The Veteran reported on his November 2008 substantive appeal (VA Form 9) and during an August 2009 VA dental examination that he experienced pain on the right side and after eating, that he could not eat anything hard, and that he could not open his mouth wide.  Examination revealed that there was no limitation of jaw movements and no pop click or sound at the TMJ area.  The Veteran was missing numerous teeth, some of which had been replaced with a fixed partial denture and some of which had been replaced with a removable partial denture.  The maximum inter-incisal opening was 41 millimeters, the maximum left excursion was 5 millimeters, and the maximum right excursion was 6 millimeters.  There was no bone loss of the mandible, maxilla, or hard palate and panoramic x-rays were essentially negative.  The physician who conducted the August 2009 examination concluded that the symptoms and evidence of limitation of jaw movement did not correlate with the clinical findings.  The Veteran's periodontal condition (gingivitis or periodontitis) did not have any relation to his mandible fracture.  The periodontal  condition only related to the plaque accumulation and oral hygiene of the Veteran.  There was no click sound present on the TMJ area and there was no x-ray evidence of any possible fracture of the mandible body.  Overall, the Veteran opened his mouth with normal range and lateral movements.

The reports of VA dental examinations dated in July 2012 and March 2013 indicate that the Veteran had not lost any part of the mandible or mandibular ramus, either condyle (condyloid process) of the mandible, either coronoid process of the mandible, any part of the maxilla, or any part of the hard palate.  He did not have any injury resulting in malunion or nonunion of the maxilla, but there was an injury that resulted in malunion of the mandible with slight displacement.  The Veteran was missing numerous teeth, but the tooth loss was not due to loss of substance of the body of the maxilla or mandible, trauma, or disease (such as osteomyelitis).  He did not have any mouth injury resulting in impairment of mastication, any partial or complete loss of the tongue, any speech impairment caused by partial or complete loss of the tongue, any osteomyelitis or osteoradionecrosis of the mandible, or any bisphosphonate-related osteonecrosis of the jaw.  Also, the Veteran did not have any benign or malignant neoplasm or metastases related to his dental disability and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  Panographic/intraoral imaging revealed missing teeth, multiple dental restorations, and generalized moderate to severe chronic bone loss.  The maximum inter-incisal opening was 40 millimeters, the right lateral excursion was 0 millimeters, and the left lateral excursion was 6 millimeters.  The Veteran was diagnosed as having partial edentulism and mandibular fracture.  He was retired and these disabilities did not impact his ability to work.

The examiner who conducted the March 2013 VA examination explained that the Veteran's mouth opening was within the normal range (40 millimeters) that allowed for mastication.  He presented with partial edentulism with ill-fitting maxillary and mandibular prostheses.  This partial edentulism was related to his generalized moderate to severe chronic bone loss caused by periodontal disease.  The ill-fitting maxillary and mandibular removable partial dentures can affect the masticatory efficiency of the Veteran, leading to feeding problems.

The Veteran reported in a March 2014 statement and during the October 2016 hearing that he had lost teeth, that he experienced difficulty chewing due to mouth pain, that he was only able to ingest soft food and water, and that his upper and lower jaws were not aligned.  These symptoms had not impacted his work performance when he was employed.

A July 2017 VA examination report reflects that the Veteran reported that he did not experience any flare ups of the TMJs or any functional loss/functional impairment of the joints.  Lateral excursion was 4 millimeters bilaterally, but the ranges of motion themselves did not contribute to functional loss.  There was no pain noted on examination, no evidence of pain with chewing (mastication), no objective evidence of localized tenderness or pain on palpation of the joints of associated soft tissues, and no evidence of crepitus or clicking of the joints or soft tissues of the right or left TMJ.  The inter-incisal range was 45 millimeters.  The Veteran was able to perform repetitive use testing of the right and left TMJs with at least three repetitions and there was no additional functional loss or range of motion loss after repetitive use.  He was not being examined immediately after repetitive use over time, the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time, and functional ability of the right and left TMJs was not significantly limited by pain, weakness, fatigability, or incoordination with repeated use over a period of time.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's mandible disability.  Imaging studies of the TMJs did not reveal any degenerative or traumatic arthritis.  The Veteran was diagnosed as having TMJ disorder.  This disability did not impact his ability to work.

The above evidence reflects that the Veteran's mandible fracture is manifested by occasional TMJ pain and limitation of jaw motion.  The inter-incisal range has been limited to at most 40 millimeters, left lateral excursion has been limited to at most 4 millimeters, and right lateral excursion has been limited to at most 0 millimeters.  These ranges of motion, by themselves and without regard to any functional impairment, are contemplated by no more than a 10 percent rating under DC 9905.  As for functional impairment, the Veteran has reported occasional TMJ pain, but he has not reported (and the evidence does not otherwise suggest) that he has experienced any flare ups, weakened movement, excess fatigability, or incoordination.  The examiner who conducted the most recent VA examination in July 2017 reported that the Veteran was able to perform repetitive use testing of the right and left TMJs with at least three repetitions, that there was no additional functional loss or range of motion loss after repetitive use, and that functional ability of the right and left TMJs was not significantly limited by pain, weakness, fatigability, or incoordination with repeated use over a period of time.  

The Veteran is competent to report the symptoms associated with his service-connected mandible fracture and the Board has no reason to challenge the credibility of his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Nevertheless, a rating in excess of 10 percent under DC 9905 is not warranted at any time during the claim period because the inter-incisal range has been limited to at most 40 millimeters, the Veteran was able to perform repetitive use testing, there is no indication that the inter-incisal range has been limited to 21 to 30 millimeters following repetitive use testing, and the examiner who conducted the July 2017 examination specified that there were no additional limitations due to pain, weakness, fatigability, or incoordination after repetitive use.  Overall, the preponderance of the evidence supports the conclusion that the Veteran's symptoms have most closely approximated the criteria for a 10 percent rating under DC 9904 during the entire claim period.  The lay and medical evidence reflects that the Veteran's pain has not been so severe, frequent and/or prolonged to warrant a higher rating.  A preponderance of the evidence shows that even considering pain and other functional factors, the Veteran's symptoms have not shown to be so disabling to actually or effectively result in limitation of the inter-incisal range to 21 to 30 millimeters-the range of motion requirement for the next higher percent rating greater than 10 percent (i.e., 20 percent) for limitation of motion of the temporomandibular articulation under DC 9905.  

The Board acknowledges that there is limitation of both the inter-incisal opening and lateral excursion, but DC 9905 specifically prohibits assigning a rating for both limitations.  Therefore, the Board finds that a rating in excess of 10 percent for the Veteran's mandible fracture is not warranted under DC 9905 at any time during the claim period.  38 C.F.R. §§ 4.7, 4.150, DC 9905.

As for malunion of the mandible under DC 9904, the examiners who conducted the July 2012 and March 2013 VA examinations indicated that there was malunion of the mandible with only slight displacement.  Also, the Veteran's inter-incisal range has been limited to at most 40 degrees (which is the highest end of the range for a 10 percent rating for limited motion of the temporomandibular articulation under DC 9905), there has only been slight functional impairment due to TMJ pain, and there has been no other functional impairment reported or observed due to the service-connected mandible fracture as a result of flare ups or repeated use over time.  Although the Veteran has reported difficulty eating due to mouth problems, the examiner who conducted the March 2013 VA examination explained that the Veteran's mouth opening was within the normal range for mastication and that his feeding problems were due to non service-connected tooth loss (edentulism) and chronic bone loss caused by non service-connected periodontal disease.  In light of these facts, the Board finds that the symptoms of the Veteran's mandible fracture are indicative of no more than moderate displacement.  Hence, a rating in excess of 10 percent for the Veteran's mandible fracture is also not warranted under DC 9904 at any time during the claim period.  38 C.F.R. §§ 4.7, 4.150, DC 9904.  

The Board points out that although the Veteran's symptoms approximate the criteria for 10 percent ratings under both DC 9904 and DC 9905, separate 10 percent ratings for the Veteran's mandible fracture under both of these diagnostic codes is not permissible because the 10 percent ratings under these diagnostic codes are both based upon the limitation of motion of the Veteran's mandible.  The evaluation of the same disability or manifestation under different diagnostic codes constitutes pyramiding and must be avoided.  See 38 C.F.R. § 4.14.  Thus, only a single 10 percent rating for the Veteran's mandible fracture is warranted.

Furthermore, the Veteran has no associated osteomyelitis or osteoradionecrosis of the maxilla or mandible, nonunion of the mandible, malunion or nonunion of the maxilla, or loss of the mandible, ramus, condyloid or coronoid processes, palate, or maxilla.  Thus, separate and/or higher ratings under DCs 9900-9903 and DCs 9906-9916 are not warranted at any time during the claim period.  Also, some of the Veteran's current mouth complaints involve not residuals of the mandible fracture, but rather periodontal disease.  The physician who conducted the August 2009 examination explained that the Veteran's periodontal condition (gingivitis or periodontitis) did not have any relation to his mandible fracture.  Rather, the periodontal  condition only related to the plaque accumulation and oral hygiene of the Veteran.  The Board points out that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

As a final point, the Board notes that, in conjunction with the claim for an increased rating for a mandible fracture, neither the Veteran nor his representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to a rating in excess of 10 percent for a mandible fracture is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


